DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063897 A1 (Muddu).
	Referring to claim 1, Muddu discloses a machine learning system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that are executable by the processor to cause the machine learning system to perform operations comprising the following features (page 9, paragraph 170).  Muddu discloses using a graph structure and machine learning models to determine threats in user interaction.  Muddu discloses creating a seed node based on a seed account that satisfies one or more selection criteria (page 13, paragraph 215).  Muddu describes an example in which the graph generator creates a graph based on a user selection, the creating of the graph including creating the seed node “psibbal” which is the user and represents the seed user account.  Muddu discloses creating a graph data structure for the seed node that includes information on other nodes connected to the seed node (Figure 9B, page 13, paragraph 215, page 14, paragraph 218), including: determining one or more second-degree accounts with which the seed account has transacted (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218).  The device at IP address “10.33.240.240” is a second-degree account represented as a second degree node which represents the device that the user is transacting with.  The user uses this device to connect with other devices.  Muddu discloses adding the one or more second-degree accounts as second-degree nodes connected to the seed node in the graph data structure (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218).  Muddu discloses creating a first group of edges in the graph data structure indicating links between the seed node and each of the one or more second degree nodes (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218).  Generating the graph includes the edges which are connecting the nodes.  Muddu discloses that for each of the one or more second-degree nodes: determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted, adding the one or more third-degree accounts as third-degree nodes to the graph data structure and creating a second respective group of edges in the graph data structure indicating links between that second-degree node and the one or more third-degree nodes (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218).  Muddu describes a probabilistic graph which is described as having edges in the graph data structure, calculating and storing in the graph data structure one or more attribute values based on one or more transactions occurring between the nodes connected to that edge and providing the graph data structure as input to an machine learning model (page 16, paragraph 234, page 38, paragraph 432).  Muddu describes that the edges represent the probability of association between the particular machines identifier and the user.  The probability is calculated based on the training of the data to generate a more accurate value and a value that is associated with time.  It would have been obvious to one of ordinary skill in the art that the graphic structure graphic structure which is described as having edges in the graph data structure, calculating and storing in the graph data structure one or more attribute values based on one or more transactions occurring between the nodes connected to that edge and providing the graph data structure as input to an machine learning model.  Muddu describes multiple graph structures which are provided as input to machine learning models to recognize security anomalies.  A person of ordinary skill in the art would understand that the graph structure and the edges represent attributes which determine the relationship between the nodes.  These graphs can be combined according to the teachings of the Muddu to yield predictable results for providing valuable graph structures to the machine learning model.
Referring to claim 2, Muddu discloses providing the graph data structure as input to the machine learning model comprises providing a label value for the seed node to the machine learning model, wherein the label value indicates whether the seed node is believed to correspond to a user account that has engaged in collusion (page 41, paragraph 463, Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218).  Muddu describes a graph structure which is used to train a machine learning model with the graph structure containing node information with labels that indicates that the seed account associated with the node has engaged in collusion.
Referring to claim 3, Muddu discloses that the operations further comprise providing a graph data structure to the machine learning model and the machine learning model producing a trained classifier, based on the graph data structure, that is configured to accept an unclassified graph data structure and predict a classification value for an unclassified seed node for the unclassified graph data structure (Figure 63, page 51, paragraphs 568-572).  A graph data structure is input to the machine learning model resulting in classification metadata.  The nodes of the structure are classified in response to these steps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Muddu a plurality of graph data structures.  Muddu discloses that that event data 6310 can be different types of information and with Muddu describing various graphs that are generated from the events, a person of ordinary skill in the art would know that the machine learning model is accepting a plurality of graph data structures as the machine learning model is being trained.  A person of ordinary skill in the art would be able to take the teachings of Muddu and know that a plurality of graph data structures can be applied to the machine learning model, thereby carrying on the training of the machine learning model.
Referring to claim 4, Muddu discloses that the classification value is a categorization of an account being a colluding account or a non-colluding account (Figure 13B, page 18, paragraph 253).  The table in Figure 13B provides classification categories of when anamolies occurs, the anomalies including accessing an account, and unusual behavior during a VPN session suggesting a colluding account.
Referring to claim 5, Muddu discloses that the classification value has a corresponding confidence value (page 15, paragraph 234, Figure 10).  Muddu discloses other classification values which have a probability value associated with it which indicate a confidence level of the relationship between two nodes.  
Referring to claim 6, Muddu discloses that the one or more attribute values for at least one of the edges in the graph include a dispute claim type for one or more transactions (Figure 36, page 36, paragraphs 414-416).  Muddu attributes values including “Threat” which disputes the type of transaction that is occurring between “I2” and “U7”.  
Referring to claim 7, Muddu discloses the operations further comprise calculating and storing graph-level attributes for the graph data structure based on attribute values for the nodes in the graph (Figure 10, page 15, paragraph 234).  A model is trained to calculate probability percentage values as shown in Figure 10 which represent association between nodes of the graph data structure.
Referring to claim 8, Muddu discloses that the graph-level attributes include a proportion of nodes in the graph corresponding to accounts believed to have engaged in fraud (Figures 27, 28, 36, page 32, paragraph 368).  Muddu discloses graphs with attributes associated with them including nodes that correspond to accounts which have threats associated with them.
Referring to claim 9, Muddu discloses a method for machine-learning based account classification, comprising: accessing, by a computer system, a graph data structure having a seed node that corresponds to an unclassified seed account (page 13, paragraph 217, 218, page 7, paragraph 159).  Muddu discloses a computer system which generates a graph data structure from raw unclassified data.  The seed node is the user node associated with a user account “psibbal”.  Muddu discloses determining one or more second-degree accounts with which a seed account for the graph data structure has transacted (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218); adding the one or more second-degree accounts as second-degree nodes connected to the seed node in the graph data structure (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218); creating a first group of edges in the graph data structure indicating links between the seed node and each of the one or more second degree nodes (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218); and for each of the one or more second-degree nodes: determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted, adding the one or more third-degree accounts as third-degree nodes to the graph data structure and creating a second respective group of edges in the graph data structure indicating links between that second-degree node and the one or more third-degree nodes (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218) and receiving, by the computer system from the trained ML classifier, a classification of the seed account (page 15, paragraph 234).  Muddu discloses a trained model which determines the classification and association of the seed account and it’s relationship with entities.  Muddu discloses providing, by the computer system, the graph data structure to a trained machine learning (ML) classifier, wherein the ML classifier was trained using a plurality of graph data structures (page 9, paragraph 174, Figure 63, page 51, paragraphs 568-572).  The graph data structure is provided to the machine learning model which is trained to make associations between entities.  The ML classifier is given a security graph which is itself generated from relationships graphs associated with the events.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Muddu providing, by the computer system, the graph data structure to a trained machine learning (ML) classifier, wherein the ML classifier was trained using a plurality of graph data structures.  The graph data structure created in Figure 9B can be inputted into the trained ML classifier as described in Figure 63.  
Referring to claim 10, Muddu discloses determining, by the computer system, whether to take a corrective action against the seed account based on the classification (page 26, paragraph 319).  A user interface is generated which accepts input from the user to determine if an action command should be placed to respond to the potential security breach.
Referring to claim 11, Muddu discloses that the classification indicates the seed account is believed to have engaged in collusion, further comprising taking corrective action including cause the suspension of transaction privileges for the seed account (page 26, paragraph 319).  The removal of the user account would result in suspension of transaction privileges.   
Referring to claim 12, Muddu discloses the operations to build each of the plurality of graph data structures further comprise:  for each of the edges in the graph data structure, calculating and storing in the graph data structure one or more attribute values based on one or more transactions occurring between the nodes connected to that edge (page 16, paragraph 234, page 38, paragraph 432).  Muddu describes that the edges represent the probability of association between the particular machines identifier and the user.  The probability is calculated based on the training of the data to generate a more accurate value and a value that is associated with time.  It would have been obvious to one of ordinary skill in the art that the graphic structure graphic structure which is described as having edges in the graph data structure, calculating and storing in the graph data structure one or more attribute values based on one or more transactions occurring between the nodes connected to that edge and providing the graph data structure as input to an machine learning model.  Muddu describes multiple graph structures which are provided as input to machine learning models to recognize security anomalies.  A person of ordinary skill in the art would understand that the graph structure and the edges represent attributes which determine the relationship between the nodes.  These graphs can be combined according to the teachings of the Muddu to yield predictable results for providing valuable graph structures to the machine learning model.
Referring to claim 13, Muddu discloses that the ML classifier comprises a random forest based classifier (page 56, paragraph 633).  Muddu describes it’s classification of information through machine learning model including a Random Forest.
Referring to claim 14, Muddu discloses that for each of the one or more second-degree nodes, determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted includes determining that second-degree node has not transacted with any third-degree accounts within a particular timeframe and not adding any third-degree accounts to the graph data structure for that second-degree node (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218, page 18, paragraph 259).  Muddu discloses the generating of graph structures and determining that the associations for these nodes are based on the interactions that are occurring during a session.  There is a time window during which the associations are determined and associations outside these time windows are not associated.  These nodes are not added to the graph structure that is generated.    
Referring to claim 15, Muddu discloses the classification of the seed account indicates that the seed account has violated an authorized use policy (AUP) applicable to the seed account (Figure 14, Figure 36, page 36, paragraph 414).  The nodes of the graph in Figure 36 represents seed account users, “user nodes”, and using anomaly nodes to classify the user nodes as engaging in suspicious activities.  The user nodes represent user accounts which have violated authorized use policy.
Referring to claim 16, Muddu discloses that the one or more nodes in the graph, those nodes are already labeled as belonging to one of a plurality of classification categories that include the classification of the seed account (page 18, paragraph 259).  Muddu describes how the nodes of the graph a relationship that are based on classification of sessions and session lineage.  Data events related to the seed account are determined based on a time window where the events are classified under the session and the user associated with the session.  These relationships are represented as the nodes of the graph as shown in Figures 9B and 10.
Referring to claim 17, Muddu discloses a non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising the following features (page 5, paragraph 138).  Muddu discloses computing environment with computing devices including computers which can carry out the features below.  Muddu discloses accessing, by a computer system, a graph data structure having a seed node that corresponds to an unclassified seed account (page 13, paragraph 217, 218, page 7, paragraph 159).  Muddu discloses determining one or more second-degree accounts with which a seed account for the graph data structure has transacted (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218);  adding the one or more second-degree accounts as second-degree nodes connected to the seed node in the graph data structure (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218); creating a first group of edges in the graph data structure indicating links between the seed node and each of the one or more second degree nodes (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218); and for each of the one or more second-degree nodes: determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted, adding the one or more third-degree accounts as third-degree nodes to the graph data structure and creating a second respective group of edges in the graph data structure indicating links between that second-degree node and the one or more third-degree nodes (Figure 9B, page 13, paragraphs 215, 216, page 14, paragraph 218) and receiving, by the computer system from the trained ML classifier, a classification of the seed account (page 15, paragraph 234).  Muddu discloses providing, by the computer system, the graph data structure to a trained machine learning (ML) classifier, wherein the ML classifier was trained using a plurality of graph data structures (page 9, paragraph 174, Figure 63, page 51, paragraphs 568-572).  The graph data structure is provided to the machine learning model which is trained to make associations between entities.  The ML classifier is given a security graph which is itself generated from relationships graphs associated with the events.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Muddu providing, by the computer system, the graph data structure to a trained machine learning (ML) classifier, wherein the ML classifier was trained using a plurality of graph data structures.  The graph data structure created in Figure 9B can be inputted into the trained ML classifier as described in Figure 63.
Referring to claim 19, Muddu discloses the operations further comprise causing a remedial action to be taken against the seed account based on the classification of the seed account (page 26, paragraph 319).
	Referring to claim 20, Muddu discloses the seed account has been the recipient in a threshold number of transactions within a certain amount of time (page 46, paragraph 527). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0063897 A1 (Muddu) and U.S. Publication No. 2017/0140382 A1 (Chari).
Referring to claim 18, Muddu does not disclose wherein one or more attribute values for each of a plurality of the edges in the graph include a total purchase volume (TPV) for electronic payment transactions engaged in between nodes connected to that edge.  Chari discloses attribute values for each of a plurality of the edges in the graph include a total purchase volume (TPV) for electronic payment transactions engaged in between nodes connected to that edge (page 8, paragraph 76).  It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Chari one or more attribute values for each of a plurality of the edges in the graph include a total purchase volume (TPV) for electronic payment transactions engaged in between nodes connected to that edge.  Chari discloses a technique for identifying fraudulent transactions which would improve the fraudulent transactions system of Muddu in the same way by applying attributes related to the transactions.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach the method for creating graphs with account information.
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
May 22, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143